Case 1:20-cv-23481-KMW Document 100 Entered on FLSD Docket 06/03/2021 Page 1 of 2


                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-23481-KMW

   TIM-MINN, INC., etc. et. al,
        Plaintiffs,

   v.

   TIM HORTONS USA, INC.,

         Defendant.
   ___________________________________________/

                                   MEDIATOR’S REPORT

         In accordance with Local Rule 16.2(f)(1) of the Local Rules, the undersigned

   Mediator reports that a mediation conference was held via video conference June 3,

   2021, and all of the parties or their representatives were present, and the matter

   was not settled.

                                         Respectfully Submitted,
                                         LICHTER LAW FIRM
                                         2999 NE 191st, Suite 330
                                         Aventura, FL 33180
                                         (305) 356-7555

                                         By: /s/ David Lichter, Esq.
                                              David H. Lichter, Esq.,
                                                 Mediator
Case 1:20-cv-23481-KMW Document 100 Entered on FLSD Docket 06/03/2021 Page 2 of 2
                                                                   Case No: 20-23481-KMW

                             CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 3, 2021, I electronically filed the foregoing
   document with the Court using CM/ECF. I also certify that the foregoing document
   is being served this day on all counsel of record or pro se parties identified on the
   attached Service List in the manner specified, either via transmission of Notices of
   Electronic Filing generated by CM/ECF or in some other authorized manner for
   those counsel or parties who are not authorized to receive electronically notices of
   electronic filing.
    Via Email: awasch@waschraines.com         Via Email: mjoblove@gjb-law.com;
                                              ngreene@gjb-law.com; jerenbaum@gjb-
    Adam G. Wasch, Esq.                       law.com
    Wasch Raines LLP
    2500 N. Military Trail, Suite 100         Michael D. Joblove, Esq.
    Boca Raton, Florida 33431                 Nina Greene, Esq.
                                              Jessica Serell Erenbaum, Esq.
    Via Email: jerry@marksklein.com;          Genovese Joblove & Battista, P.A.
    steven@marksklein.com                     4400 Miami Tower
                                              100 Southeast Second Street
    Gerald A. Marks - Pro Hac Vice            Miami, Florida 33131
    Steven Keppler – Pro Hac Vice
    Marks & Klein, LLP                        Counsel for Defendant
    63 Riverside Avenue
    Red Bank, New Jersey 07701

    Counsel for Plaintiffs

                                                /s/ David Lichter, Esq.
                                                 David H. Lichter, Esq.
                                                Florida Bar No. 359122
